
	

113 HR 5256 IH: Stop Discrimination in the Workplace Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5256
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mrs. McMorris Rodgers (for herself, Mrs. Capito, Ms. Jenkins, Mrs. Ellmers, Mrs. Bachmann, Mr. Valadao, Mr. Rodney Davis of Illinois, Ms. Granger, Mrs. Lummis, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To encourage compensation transparency.
	
	
		1.Short titleThis Act may be cited as the Stop Discrimination in the Workplace Act.
		2.Enhanced enforcement of Equal Pay Act requirementsSection 15(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)) is amended—
			(1)in paragraph (5), by striking the period at the end and inserting ; or; and
			(2)by adding at the end the following:
				
					(6)to discharge or in any other manner retaliate against any employee because such employee has
			 inquired about, discussed, or disclosed comparative compensation
			 information for the purpose of determining whether the employer is
			 compensating an employee in a manner that provides equal pay for equal
			 work, except that this paragraph shall not apply to instances in which an
			 employee who has access to the wage information of other employees as a
			 part of such employee’s job functions discloses the wages of such other
			 employees to an individual who does not otherwise have access to such
			 information, unless such disclosure is in response to a charge or
			 complaint or in furtherance of an investigation, proceeding, hearing, or
			 action under section 6(d), including an investigation conducted by the
			 employer.
					Nothing in paragraph (6) shall be construed to limit the rights of an employee provided under any
			 other provision of law..
			
